Memorandum Per Curiam.
On its face the petition is insufficient to sustain the summary proceeding. Although, as stated, the certificate authorized the landlord to maintain the proceeding so that she may occupy the apartment as her dwelling, there is no allegation in the petition that any such occupancy is desired; none of the exceptions to subdivision (a) of section 6 of the Rent Regulation for Housing in the New York City Defense-Rental Area (8 Federal Register 13914, 13917) is pleaded; and the certificate is manifestly insufficient to confer jurisdiction. (Shelton Management Corp. v. Rosenkrantz, 184 Misc. 355; Gilroy v. Becker, 186 Misc. 93.)
The final order should be reversed, with $30 costs, and petition dismissed, with costs.
Hammer, ¡Shientag and Hecht, JJ., concur.
Order reversed, etc.